RULE 140. CONTEMPT PROCEEDINGS BEFORE MAGISTERIAL DISTRICT
          JUDGES AND PITTSBURGH MAGISTRATES COURT JUDGES[, AND
          PHILADELPHIA TRAFFIC COURT JUDGES].

(A) CONTEMPT IN THE PRESENCE OF THE COURT

    [1.] (1) An issuing authority may summarily hold an individual in contempt for
    misbehavior in the presence of the court that obstructs the administration of
    justice, and, after affording the individual an opportunity to be heard, may impose
    a punishment of a fine of not more than $100 or imprisonment for not more than
    30 days or both.

    [2.] (2) The issuing authority shall orally advise the contemnor of the right to
    appeal within 30 days for a trial de novo in the court of common pleas, and that:

           [a.] (a) any punishment shall be automatically stayed for a period of 30
           days from the date of the imposition of the punishment;

           [b.] (b) if the contemnor files an appeal within the 30-day period, the stay
           will remain in effect pending disposition of the appeal;

           [c.] (c) when the punishment is imprisonment, the contemnor has the
           right to assistance of counsel for the purpose of the de novo hearing in the
           court of common pleas, and, if the contemnor is without financial
           resources or otherwise unable to employ counsel, counsel will be
           assigned as provided in Rule 122;

           [d.] (d) the contemnor must appear in the court of common pleas for the
           de novo hearing or the appeal may be dismissed; and

           [e.] (e) unless a notice of appeal is filed within the 30-day period, on the
           date specified by the issuing authority, the contemnor must:

                  [(1)] (i) pay any fine imposed; and

                  [(2)] (ii) appear before the issuing authority for execution of any
                  punishment of imprisonment.

    [3.] (3) The issuing authority shall issue a written order of contempt, in which the
    issuing authority shall:

           [a.] (a) set forth the facts of the case that constitute the contempt;

           [b.] (b) certify that the issuing authority saw or heard the conduct
           constituting the contempt, and that the contempt was committed in the
           actual presence of the issuing authority;
           [c.] (c) set forth the punishment imposed, and the date on which the
           contemnor is to pay any fine or to appear for the execution of any
           punishment of imprisonment; and

           [d.] (d) set forth the information specified in paragraph (A)(2).

     [4.] (4) The order of contempt shall be signed by the issuing authority, and a
     copy shall be given to the contemnor.

(B) CONTEMPT NOT IN THE PRESENCE OF THE COURT

     [1.] (1) INSTITUTION OF PROCEEDINGS

           [a.] (a) An issuing authority may institute contempt proceedings by either

                  [(1)] (i) giving written notice to the alleged contemnor of the time,
                  date, and place of the contempt hearing, or

                  [(2)] (ii) when deemed appropriate by the issuing authority, issuing
                  an attachment by means of a warrant,

           whenever a person is alleged to have [(i)](a) failed to obey a subpoena
           issued by the issuing authority; [(ii)](b) failed to comply with an order of
           the issuing authority directing a defendant to pay fines and costs in
           accordance with an installment payment order; [(iii)](c) failed to comply
           with an order of an issuing authority directing a defendant to compensate
           a victim; or [(iv)](d) failed to comply with an order of an issuing authority
           in any case in which the issuing authority is by statute given the power to
           find the person in contempt.

           [b.] (b) If the proceedings are instituted by notice, the notice shall:

                  [(1)] (i) specify the acts or omissions and the essential facts
                  constituting the contempt charged;

                  [(2)] (ii) advise what the punishment may be for a finding of
                  contempt in the case;

                  [(3)] (iii) if, in the event of a finding of contempt, there is a
                  likelihood that the punishment will be imprisonment, advise the
                  alleged contemnor of the right to the assistance of counsel and that
                  counsel will be assigned pursuant to Rule 122 if the alleged
                  contemnor is without financial resources or is otherwise unable to
                  employ counsel; and



                                          2
            [(4)] (iv) advise the alleged contemnor that failure to appear at the
            hearing may result in the issuance of a bench warrant.

     [c.] (c) The notice shall be served in person or by both first class and
     certified mail, return receipt requested.

[2.] (2) HEARING

     [a.] (a) The hearing shall be conducted in open court, and the alleged
     contemnor shall be given a reasonable opportunity to defend.

     [b.] (b) At the conclusion of the hearing:

            [(1)] (i) The issuing authority in open court shall announce the
            decision, and, upon a finding of contempt, impose punishment, if
            any.

            [(2)] (ii) If the issuing authority finds contempt and imposes
            punishment, the issuing authority shall orally advise the contemnor
            of the right to appeal within 30 days for a trial de novo in the court
            of common pleas, and that:

                   (a) any punishment shall be automatically stayed for a period
                   of 30 days from the date of the imposition of the punishment;

                   (b) if the contemnor files an appeal within the 30-day period,
                   the stay will remain in effect until disposition of the appeal;

                   (c) when the punishment is imprisonment, that the
                   contemnor has the right to assistance of counsel for the
                   purpose of the de novo hearing in the court of common pleas
                   and, if the contemnor is without financial resources or
                   otherwise unable to employ counsel, that counsel will be
                   assigned as provided in Rule 122;

                   (d) the contemnor must appear in the court of common
                   pleas for the de novo hearing or the appeal may be
                   dismissed; and

                   (e) unless a notice of appeal is filed within the 30-day
                   period, on the date specified by the issuing authority, the
                   contemnor must:

                          (i) pay any fine imposed; and

                          (ii) appear before the issuing authority for execution

                                    3
                           of any punishment of imprisonment.

             [(3)] (iii) If the issuing authority finds contempt and imposes
             punishment, the issuing authority shall issue a written order of
             contempt setting forth:

                    (a) the facts of the case that constitute the contempt;

                    (b) the punishment imposed, and the date on which the
                    contemnor is to pay any fine or to appear for the execution of
                    any punishment of imprisonment; and

                    (c) the information specified in paragraph [(B)2.b(2)]
                    (B)(2)(b)(ii).

             [(4)] (iv) The order of contempt shall be signed by the issuing
             authority, and a copy given to the contemnor.

             [(5)] (v) Whether or not the issuing authority finds an individual in
             contempt for failure to comply with an order to pay restitution or to
             pay fines and costs, the issuing authority may alter or amend the
             order. If the issuing authority alters or amends the order, the
             issuing authority shall:

                    (a) issue a written order setting forth the amendments and
                    the reasons for the amendments, make the order a part of
                    the transcript, and give a copy of the order to the defendant;
                    and

                    (b) advise the defendant that the defendant has 30 days
                    within which to file a notice of appeal of the altered or
                    amended order pursuant to Rule 141.

      c. The issuing authority shall not hold a contempt hearing in the absence
      of the alleged contemnor. If the alleged contemnor fails to appear for the
      contempt hearing, the issuing authority may continue the hearing and
      issue a bench warrant.

[3.] (3) PUNISHMENT

Punishment for contempt may not exceed the limits set forth as follows:

      [a.] (a) Whenever a person is found to have failed to obey a subpoena
      issued by the issuing authority, punishment may be a fine of not more than
      $100. Failure to pay the fine within a reasonable time may result in
      imprisonment for not more than 10 days.

                                     4
[b.] (b) Whenever a person is found to have failed to comply with an order
of the issuing authority directing a defendant to pay fines and costs in
accordance with an installment payment order, punishment may be
imprisonment for not more than 90 days.

[c.] (c) Whenever a person is found to have failed to comply with an order
of an issuing authority directing a defendant to compensate a victim,
punishment may be a fine of not more than $100 or imprisonment for not
more than 30 days, or both.


COMMENT: This rule sets forth the procedures to
implement 42 Pa.C.S. §§ 4137[,] and 4138[, and 4139]
concerning contempt powers of the minor judiciary, as well
as any other statutes subsequently enacted that would
provide for findings of contempt by the minor judiciary. It is
not intended to supplant the procedures set forth in 23
Pa.C.S. § 6110 et seq. concerning violations of protection
from abuse orders.

The scope of the contempt powers of magisterial district
judges[,] and Pittsburgh Magistrates Court judges[, and
Philadelphia Traffic Court judges] is governed by 42
Pa.C.S. §§ 4137[,] and 4138[, and 4139] respectively.
Therefore, as used in this rule, "issuing authority" refers only
to magisterial district judges[,] and Pittsburgh Magistrates
Court judges[, and Philadelphia Traffic Court judges]
when acting within the scope of their contempt powers.
However, 42 Pa.C.S. §§ 4137(c)[,] and 4138(c)[, and
4139(c)] contain limitations upon the punishment that a
minor court may impose for contempt. Such statutory
limitations were held to be unconstitutional in
Commonwealth v. McMullen, [599 Pa. 435,] 961 A.2d 842
(Pa. 2008).

By Orders dated November 29, 2004, 34 Pa.B. 6507
(December 11, 2004) and February 25, 2005, 35 Pa.B. 1662
(March 12, 2005), the Pennsylvania Supreme Court created
an administrative judicial unit referred to as the Pittsburgh
Municipal Court and assigned all matters within the
jurisdiction of the Pittsburgh Magistrates Court to the
Pittsburgh Municipal Court. As a result of these orders, the
Pittsburgh Magistrates Court is no longer staffed while the
Pittsburgh Municipal Court is staffed by Allegheny County
magisterial district judges assigned on a rotating basis. The

                               5
terminology is retained in these rules because the Pittsburgh
Magistrates Court, which is created by statute, has not been
disestablished by the statute.

This rule was amended in 2018 to remove references to
Philadelphia Traffic Court judges after that Court was
abolished by an amendment to Article 5, Section 6, of
the Pennsylvania Constitution.

[Pursuant to Act 17 of 2013, P.L. 55, No. 17 (June 19,
2013), the jurisdiction and functions of the Philadelphia
Traffic Court were transferred to the Philadelphia
Municipal Court Traffic Division. The terminology is
retained in these rules because the Philadelphia Traffic
Court, which is created by the Pennsylvania
Constitution, has not been disestablished by
constitutional amendment. Hearing officers of the
Philadelphia Municipal Court Traffic Division do not
have contempt powers of Philadelphia Traffic Court
judges under 42 Pa.C.S. § 4139.]

All contempt proceedings under this rule are to be entered
on the issuing authority's miscellaneous docket, and a
separate docket transcript for the contempt proceeding is to
be prepared. If an appeal is taken, the issuing authority is
required to forward the transcript and the contempt order to
the clerk of courts. See Rule 141.

Paragraph (A) sets forth the procedures for handling
contempt proceedings when the misbehavior is committed in
the presence of the court and is obstructing the
administration of justice. See 42 Pa.C.S. §§ 4137(a)(1)[,]
and 4138(a)(1)[, and 4139(a)(1)]. This type of contempt is
commonly referred to as "direct" or "summary" contempt.
The issuing authority may immediately impose punishment
without a formal hearing because prompt action is necessary
to maintain or restore order in the courtroom and to protect
the authority and dignity of the court. Although immediate
action is permitted in these cases, the alleged contemnor is
ordinarily given an opportunity to be heard before the
imposition of punishment. See Commonwealth v.
Stevenson, [482 Pa. 76,] 393 A.2d 386 (Pa. 1978).

Customarily, individuals are not held in summary contempt
for misbehavior before the court without prior oral warning by
the presiding judicial officer.

                              6
Paragraph (B) provides the procedures for instituting and
conducting proceedings in all other cases of alleged
contemptuous conduct subject to the minor judiciary's
statutory contempt powers, which are commonly referred to
as "indirect criminal contempt" proceedings.

For purposes of this rule, the phrase “failed to obey a
subpoena issued by the issuing authority” in paragraph
(B)(1)(a) is intended to include the failure to obey any other
lawful process ordering the person to appear before an
issuing authority.

Pursuant to 42 Pa.C.S. §§ 4137(a)(2), (3), and (4), and
4138(a)(2) and (3), [and 4139(a)(2) and (3)] only issuing
authorities have the power to impose punishment for
contempt of court for failure to comply with an order directing
a defendant to compensate a victim. See paragraph [(B)1.a]
(B)(1)(a).

"Indirect criminal contempt" proceedings must be instituted
either by serving the alleged contemnor with a notice of the
contempt hearing, or by issuing an attachment in the form of
a warrant. The alleged contemnor must be afforded the
same due process protections that are normally provided in
criminal proceedings, including notice of the charges, an
opportunity to be heard and to present a defense, and
counsel. See, e.g., Codispoti v. Pennsylvania, 418 U.S. 506
(1974), and Bloom v. Illinois, 391 U.S. 194 (1968).

When a warrant is executed under this rule, the alleged
contemnor should be taken without unreasonable delay
before the proper issuing authority.

Although 42 Pa.C.S. §§ 4137(a)(4)[,] and 4138(a)(3)[, and
4139(a)(3)] permit an issuing authority to impose summary
punishments for indirect criminal contempt when a defendant
fails to comply with an order of the issuing authority directing
the defendant to pay fines and costs in accordance with an
installment payment order, nothing in this rule is intended to
preclude an issuing authority from proceeding pursuant to
Rule 456 (Default Procedures: Restitution, Fines, and
Costs).

No defendant may be sentenced to imprisonment if the right

                               7
to counsel was not afforded at the contempt hearing. See
Alabama v. Shelton, 535 U.S. 654 (2002), Scott v. Illinois,
440 U.S. 367 (1979), and Argersinger v. Hamlin, 407 U.S. 25
(1972). Also see Rule 454 concerning counsel in summary
cases. The Supreme Court in Commonwealth v. Abrams,
[461 Pa. 327,] 336 A.2d 308 (Pa. 1975), held that the right to
counsel applies in cases of criminal contempt. See also
Commonwealth v. Crawford, [466 Pa. 269,] 352 A.2d 52
(Pa. 1976).

For the assignment of counsel, follow the Rule 122
procedures for summary cases.

For waiver of counsel, follow the Rule 121 procedures for
proceedings before an issuing authority.

For the procedures for taking, perfecting, and handling an
appeal from an order entered pursuant to this rule, see Rule
141.

If a contemnor defaults in the payment of a fine imposed as
punishment for contempt pursuant to this rule, the matter is
to proceed as provided in Rule 142.

See Chapter 5 Part C concerning bail before a contempt
hearing. See 42 Pa.C.S. § 4137(e) concerning a magisterial
district judge’s authority to set bail after an adjudication of
contempt.

Paragraphs [(A)2.e] (A)(2)(e) and [(B)2.b(2)(e)]
(B)(2)(b)(2)(e) require the issuing authority to set a date for
the contemnor to pay any fine or to appear for execution of
any punishment of imprisonment. This date should be at
least 35 days from the date of the contempt proceeding to
allow for the expiration of the 30-day automatic stay period
and the 5-day period within which the clerk of courts is to
serve a copy of the notice of appeal on the issuing authority.
See Rule 141.

Paragraph [(B)2.b(5)] (B)(2)(b)(5) requires that the case be
reviewed at the conclusion of a contempt hearing to
determine whether the restitution order or the fines and costs
installment order should be altered or amended, rather than
scheduling another hearing. This review should be
conducted whether or not the issuing authority finds an
individual in contempt for failure to comply with an order to

                               8
      pay restitution, or whether or not the issuing authority finds
      an individual in contempt for failure to comply with an
      installment order to pay fines and costs. For the authority to
      alter or amend a restitution order, see 18 Pa.C.S. §
      1106(c)(3).


      NOTE: Rule 30 adopted October 1, 1997, effective October
      1, 1998; renumbered Rule 140 and amended March 1, 2000,
      effective April 1, 2001; Comment revised March 26, 2004,
      effective July 1, 2004; amended March 1, 2012, effective
      July 1, 2012; Comment revised May 7, 2014, effective
      immediately [.] ; amended January 2, 2018, effective April
      1, 2018.



*            *             *             *             *               *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of new Rule 30 published with
the Court's Order at 27 Pa.B. 5405 (October 18, 1997).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the March 26, 2004 Comment revision
concerning right to counsel published with the Court's Order at 34
Pa.B. 1931 (April 10, 2004).

Final Report explaining the March 1, 2012 amendments concerning
limitations on punishment for contempt published with the Court’s
Order at 42 Pa.B. 1364 (March 17, 2012).

Final Report explaining the May 7, 2014 Comment
revision concerning the transfer of the Philadelphia Traffic Court
functions to the Philadelphia Municipal Court published with the
Court’s Order at 44 Pa.B. 3056 (May 24, 2014).

Final Report explaining the January 2, 2018 amendment concerning
the abolition of the Philadelphia Traffic Court published with the
Court’s Order at 47 Pa.B.        (         , 2018).

                                    9
RULE 141. APPEALS FROM CONTEMPT ADJUDICATIONS BY MAGISTERIAL
          DISTRICT JUDGES AND PITTSBURGH MAGISTRATES COURT
          JUDGES[, AND PHILADELPHIA TRAFFIC COURT JUDGES].

(A) An appeal authorized by 42 Pa.C.S. §§ 4137(d)[,] and 4138(d)[, or 4139(d)] of the
action of an issuing authority in a contempt proceeding shall be perfected by filing a
notice of appeal within 30 days after the action of the issuing authority with the clerk of
courts and by appearing in the court of common pleas for the de novo hearing.

(B) In all cases, the punishment imposed for contempt shall be stayed for 30 days from
the imposition of the punishment. If an appeal is filed within the 30-day period, the stay
shall remain in effect pending disposition of the appeal.

(C) The notice of appeal shall contain the following information:

       (1) the name and address of the appellant;

       (2) the name and address of the issuing authority who heard the case;

       (3) the magisterial district number where the case was heard;

       (4) the date of the imposition of punishment;

       (5) the punishment imposed;

       (6) the type or amount of bail furnished to the issuing authority, if any; and

       (7) the name and address of the attorney, if any, filing the notice of appeal.

(D) Within 5 days after the filing of the notice of appeal, the clerk of courts shall serve a
copy either personally or by mail upon the issuing authority.

(E) The issuing authority shall, within 20 days after receipt of the notice of appeal, file
with the clerk of courts:

       (1) the transcript of the proceedings;

       (2) either the notice of the hearing or a copy of the attachment;

       (3) the contempt order; and

       (4) any bench warrant.

(F) Upon the filing of the transcript and other papers by the issuing authority, the case
shall be heard de novo by the appropriate division of the court of common pleas as the
president judge shall direct.

                                             10
(1) If the judge assigned to hear the matter finds contempt and imposes
punishment, the case shall remain in the court of common pleas for execution of
any punishment, including the collection of any fines or costs.

(2) If the appellant fails to appear for the de novo hearing, the judge may dismiss
the appeal and enter judgment in the court of common pleas on the judgment of
the issuing authority.

(3) If the appellant withdraws the appeal, the judge may dismiss the appeal and
enter judgment in the court of common pleas on the judgment of the issuing
authority.


      COMMENT: This rule provides the procedures for taking an
      appeal from a finding of contempt by a magisterial district
      judge[,] or a Pittsburgh Magistrates Court judge[, or a
      Philadelphia Traffic Court judge].

      As used in this rule, "issuing authority" refers only to
      magisterial district judges[,] and Pittsburgh Magistrates
      Court judges[, and Philadelphia Traffic Court judges]
      when acting within the scope of their contempt powers. See
      42 Pa.C.S. §§ 4137[,] and 4138[, and 4139].

      By Orders dated November 29, 2004, 34 Pa.B. 6507
      (December 11, 2004) and February 25, 2005, 35 Pa.B. 1662
      (March 12, 2005), the Pennsylvania Supreme Court created
      an administrative judicial unit referred to as the Pittsburgh
      Municipal Court and assigned all matters within the
      jurisdiction of the Pittsburgh Magistrates Court to the
      Pittsburgh Municipal Court. As a result of these orders, the
      Pittsburgh Magistrates Court is no longer staffed while the
      Pittsburgh Municipal Court is staffed by Allegheny County
      magisterial district judges assigned on a rotating basis. The
      terminology is retained in these rules because the Pittsburgh
      Magistrates Court, which is created by statute, has not been
      disestablished by the statute.

      This rule was amended in 2018 to remove references to
      Philadelphia Traffic Court judges after that Court was
      abolished by an amendment to Article 5, Section 6, of
      the Pennsylvania Constitution.

      [Pursuant to Act 17 of 2013, P.L. 55, No. 17 (June 19,
      2013), the jurisdiction and functions of the Philadelphia

                                    11
Traffic Court were transferred to the Philadelphia
Municipal Court Traffic Division. The terminology is
retained in these rules because the Philadelphia Traffic
Court, which is created by the Pennsylvania
Constitution, has not been disestablished by
constitutional amendment. Hearing officers of the
Philadelphia Municipal Court Traffic Division do not
have contempt powers of Philadelphia Traffic Court
judges under 42 Pa.C.S. § 4139.]

As the Pennsylvania Supreme Court stated in
Commonwealth v. McMullen, [599 Pa. 435,] 961 A.2d 842
(Pa. 2008), legislative limitations on a court’s power to
sentence for contempt are unconstitutional.

Pursuant to paragraph (B), any punishment imposed for
contempt will be automatically stayed for 30 days from the
date of the imposition of the punishment, during which time a
notice of appeal may be filed with the clerk of courts. To the
extent that 42 Pa.C.S. §§ 4137(d)[,] and 4138(d)[, and
4139(d)] are inconsistent with this rule, they are suspended
by Rule 1101 (Suspension of Acts of Assembly).

If no notice of appeal is filed within the 30-day period
following imposition of the punishment, Rule 140 requires
the issuing authority to direct the contemnor on a date
certain to pay any fine imposed or to appear for execution of
any punishment of imprisonment.

See 42 Pa.C.S. § 4137(e) concerning the imposition of bail
as a condition of release by a magisterial district judge.

The procedures set forth in Rule 462 (Trial De Novo) for a
trial de novo on a summary case should be followed when a
contempt adjudication is appealed to the common pleas
court.

No defendant may be sentenced to imprisonment if the right
to counsel was not afforded at the de novo contempt
hearing. See Alabama v. Shelton, 535 U.S. 654 (2002),
Scott v. Illinois, 440 U.S. 367 (1979), and Argersinger v.
Hamlin, 407 U.S. 25 (1972).

Paragraph (F) makes it clear that the judge assigned to
conduct the de novo hearing may dismiss an appeal of the
action of an issuing authority in a contempt proceeding when

                             12
      the judge determines that the appellant is absent without
      cause from the de novo hearing. If the appeal is dismissed,
      the judge should enter judgment and order execution of any
      punishment imposed by the issuing authority.

      Once punishment for a contempt adjudication is imposed,
      paragraph (F)(1) makes it clear that the case is to remain in
      the court of common pleas for execution of the sentence and
      collection of any fine and costs, and the case may not be
      returned to the issuing authority.

      NOTE: Rule 31 adopted October 1, 1997, effective October
      1, 1998; renumbered Rule 141 and Comment revised March
      1, 2000, effective April 1, 2001; amended February 28, 2003,
      effective July 1, 2003; Comment revised March 26, 2004,
      effective July 1, 2004; amended March 1, 2012, effective
      July 1, 2012; Comment revised May 7, 2014, effective
      immediately [.] ; amended January 2, 2018, effective April
      1, 2018.



*           *             *             *            *                *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of new Rule 31 published with
the Court's Order at 27 Pa.B. 5405 (October 18, 1997).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the February 28, 2003 amendments
concerning contempt appeals published with the Court’s Order at 33
Pa.B. 1326 (March 15, 2003).

Final Report explaining the March 26, 2004 Comment revision
concerning right to counsel published with the Court's Order at 34
Pa.B. 1931 (April 10, 2004).

Final Report explaining the March 1, 2012 amendments regarding
limitations on punishment for contempt published with the Court’s
Order at 42 Pa.B. 1364 (March 17, 2012).



                                   13
Final Report explaining the May 7, 2014 Comment
revision concerning the transfer of the Philadelphia Traffic Court
functions to the Philadelphia Municipal Court published with the
Court’s Order at 44 Pa.B. 3056 (May 24, 2014).

Final Report explaining the January 2, 2018 amendment concerning
the abolition of the Philadelphia Traffic Court published with the
Court’s Order at 48 Pa.B.        (         , 2018).




                                  14
RULE 142. PROCEDURES GOVERNING DEFAULTS IN PAYMENT OF FINE
          IMPOSED AS PUNISHMENT FOR CONTEMPT.

(A) If a contemnor defaults on the payment of a fine imposed as punishment for
contempt pursuant to Rule 140(A)(1) and (B)(3), the issuing authority shall notify the
contemnor in person or by first class mail that within 10 days of the date on the default
notice the contemnor must either:

       (1) pay the amount due as ordered, or

       (2) appear before the issuing authority to explain why the contemnor should not
       be imprisoned for nonpayment as provided by law,

or a bench warrant for the contemnor's arrest shall be issued.

(B) When the contemnor appears either in response to the paragraph (A)(2) notice or
following an arrest with a warrant issued pursuant to paragraph (A), the issuing authority
shall conduct a hearing to determine whether the contemnor is financially able to pay as
ordered.

       (1) Upon a determination that the defendant is financially able to pay as ordered,
       the issuing authority may impose imprisonment for nonpayment, as provided by
       law.

       (2) Upon a determination that the contemnor is financially unable to pay as
       ordered, the issuing authority may order a schedule for installment payments.

(C) A contemnor may appeal an issuing authority's determination pursuant to this rule
by filing a notice of appeal within 30 days of the issuing authority's order. The appeal
shall proceed as provided in Rule 141.


              COMMENT: This rule provides the procedures governing
              defaults in the payment of fines imposed as punishment for
              contempt in proceedings before magisterial district judges[,]
              and Pittsburgh Magistrates Court judges[, and Philadelphia
              Traffic Court judges]. See Rule 140(A)(1) and (B)(3).

              As used in this rule, "issuing authority" refers only to
              magisterial district judges[,] and Pittsburgh Magistrates
              Court judges[, and Philadelphia Traffic Court judges]
              when acting within the scope of their contempt powers. See
              42 Pa.C.S. §§ 4137[,] and 4138[, and 4139].

              By Orders dated November 29, 2004, 34 Pa.B. 6507
              (December 11, 2004) and February 25, 2005, 35 Pa.B. 1662

                                            15
(March 12, 2005), the Pennsylvania Supreme Court created
an administrative judicial unit referred to as the Pittsburgh
Municipal Court and assigned all matters within the
jurisdiction of the Pittsburgh Magistrates Court to the
Pittsburgh Municipal Court. As a result of these orders, the
Pittsburgh Magistrates Court is no longer staffed while the
Pittsburgh Municipal Court is staffed by Allegheny County
magisterial district judges assigned on a rotating basis. The
terminology is retained in these rules because the Pittsburgh
Magistrates Court, which is created by statute, has not been
disestablished by the statute.

This rule was amended in 2018 to remove references to
Philadelphia Traffic Court judges after that Court was
abolished by an amendment to Article 5, Section 6, of
the Pennsylvania Constitution.

[Pursuant to Act 17 of 2013, P.L. 55, No. 17 (June 19,
2013), the jurisdiction and functions of the Philadelphia
Traffic Court were transferred to the Philadelphia
Municipal Court Traffic Division. The terminology is
retained in these rules because the Philadelphia Traffic
Court, which is created by the Pennsylvania
Constitution, has not been disestablished by
constitutional amendment. Hearing officers of the
Philadelphia Municipal Court Traffic Division do not
have contempt powers of Philadelphia Traffic Court
judges under 42 Pa.C.S. § 4139.]

For contempt procedures generally, see Rule 140.

As the Pennsylvania Supreme Court stated in
Commonwealth v. McMullen, [599 Pa. 435,] 961 A.2d 842
(Pa. 2008), legislative limitations on a court’s power to
sentence for contempt are unconstitutional.

When a contemnor defaults on a payment of a fine,
paragraph (A) requires the issuing authority to notify the
contemnor of the default, and to provide the contemnor with
an opportunity to either pay the amount due or appear within
a 10-day period to explain why the contemnor should not be
imprisoned for nonpayment. If the contemnor fails to pay or
appear, the issuing authority must issue a bench warrant for
the arrest of the contemnor.

If the hearing on the default cannot be held immediately, the

                             16
      issuing authority may set bail as provided in Chapter 5 Part
      C.

      This rule contemplates that when there has been an appeal
      pursuant to paragraph (C), the case would return to the
      issuing authority who presided at the default hearing for
      completion of the collection process.


      NOTE: Rule 32 adopted October 1, 1997, effective October
      1, 1998; renumbered Rule 142 and amended March 1, 2000,
      effective April 1, 2001; amended March 3, 2004, effective
      July 1, 2004; amended March 1, 2012 effective July 1, 2012;
      Comment revised May 7, 2014, effective immediately [.] ;
      amended January 2, 2018, effective April 1, 2018.


*           *             *             *             *              *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of new Rule 32 published with
the Court's Order at 27 Pa.B. 5405 (October 18, 1997).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the March 3, 2004 rule changes deleting
"show cause" published with the Court's Order at 34 Pa.B. 1561
(March 20, 2004).

Final Report explaining the March 1, 2012 rule changes regarding
limitations on punishment for contempt published with the Court’s
Order at 42 Pa.B. 1364 (March 17, 2012).

Final Report explaining the May 7, 2014 Comment
revision concerning the transfer of the Philadelphia Traffic Court
functions to the Philadelphia Municipal Court published with the
Court’s Order at 44 Pa.B. 3056 (May 24, 2014).

Final Report explaining the January 2, 2018 amendment concerning
the abolition of the Philadelphia Traffic Court published with the
Court’s Order at 48 Pa.B.        (         , 2018).

                                   17